EXHIBIT 10.1



SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT

         THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of October 26, 2007, is by and between HealthTronics,
Inc., a Georgia corporation (the “Company”), and James S.B. Whittenburg, an
individual (“Executive”).


RECITALS

         The Company and Executive are parties to that certain Executive
Employment Agreement effective as of October 1, 2005, as amended by that certain
First Amendment to Executive Employment Agreement, dated as of August 10, 2007
(the “Agreement”). Capitalized terms used but not defined in this Amendment
shall have the same meanings as in the Agreement. The Company and Executive
desire to amend the Agreement as more particularly set forth below.


AGREEMENT

         NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.     Amendment. The Agreement is hereby amended as follows:

(a)     Section 1.8(b) of the Agreement is hereby amended by adding the
following immediately after the first sentence thereof:

  “In addition, all outstanding stock options and restricted stock awards then
held by Executive will fully vest to the extent not already vested and all such
options shall remain exercisable until the earlier of the end of the option term
or one year after the date of termination (and if any agreements governing such
stock options and restricted stock awards conflict with this provision, this
provision shall control and shall be deemed to be incorporated into such
agreements).”


2.     Miscellaneous. This Amendment may not be amended except in a writing
signed by the Company and Executive. Except as modified by this Amendment, the
terms and provisions of the Agreement shall remain in full force and effect, and
the Agreement, as modified by this Amendment, shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.

[Signature page follows]



1



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties have executed this Amendment to be
effective as of the date first set forth above.

                                                    

                                                    


                                                    
                                                    




                                                    


                                                    
                                                      COMPANY:

 HEALTHTRONICS, INC.


 /s/ R. Steven Hicks                       
 R. Steven Hicks, Nonexecutive Chairman




 EXECUTIVE:


 /s/ James S.B. Whittenburg        
 James S.B. Whittenburg



2